Order entered February 3, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00849-CR

                        DOMINIQUE RASHAD FRAZIER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F18-70781-I

                                           ORDER
       Before the Court is appellant’s January 28, 2020 third motion to extend time to file

appellant’s brief. After due consideration, we GRANT appellant’s motion to the extent that we

ORDER the brief filed on or before February 28, 2020. If appellant’s brief is not filed by that

date, the appeal will be abated, without further notice, for a hearing pursuant to appellate rule

38.8 (b). TEX. R. APP. P. 38.8(b).


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE